Nastia led II /OG/10 Page

 

2 S
“ &

2

=

—7
=e

m

 

 

 

IN THE CIRCUIT COURT FOR
aS SE AIRCUIT COURT FOR
a PRINCE GEORGE'S COUNTY, MARYLAND
LIONEL MERIDETH
3801 IDA COURT
DISTRICT HEIGHTS
Plaintiff,

v. Ca.No: (ALI. OG (2p
PRINCE GEORGE'S :
COUNTY, MARYLAND. Wea

> 3
Serve: Prince Georges a Ss °
County Executive C/o Oo om =e
County Attorney County © o = =
Administration Bldg Upper es 3 a
Marlboro MD 20772 © to
= mm 2s.
PRINCE GEORGE’S oT
COUNTY POLICE - uv
OFFICER THOMPSON =
(JOHN DOE #1) i
JOHN DOE#2 AND JOHN
DOE #3 Face? 0M T-RAied
HEH CASF
abe FFF A ATN iAH
fT) FRR FFF RA .FA
BT TFA SPRY rer Fal
. RIF - AFH OAS 3A FA
COMPLAINT rr
(False Imprisonment; 42 U.S.C. § 1983-Unwarranted Seizure & Excessivé Fort SH Ti 4 460
Failure to Train and Supervise) “fy

Foh 2Py PAY = ARS ee
INTRODUCTION

Plaintiff seeks redress for the events and occurrences of February 25, 2106 when
Plaintiff was falsely detained and imprisoned or otherwise arrested by Prince

Georges County Police Officers.

JURISDICTION
ae

 
 

2. Tortious conduct occurred in Prince Georges County, Maryland.

PARTIES

3. Plaintiff, Lionel Merideth, at all times relevant herein, he has been a resident of
Prince Georges county and a citizen of the United States.

4. Atall times relevant to this complaint, Officer Thompson, yet to be positively
identified is designated in this Complaint as John Doe #1. Yet to be identified Prince
Georges County Police Officer John Doe #2 and John Doe #3 of the Prince Georges County
Police were duly licensed police officers and employees of Defendant Prince Georges
County Police Department. All of the officers were acting within the scope of their authority
and under color of law. They are sued in their official and individual Capacities.

5. Defendant, Prince Georges County is a municipal corporation with authority to
Sue and be sued in its corporate name. At all times relevant herein, this defendant was
responsible for the policies and procedures utilized by and for the supervision of all Prince

Georges County Police Officers.

STATEMENT OF FACTS

 

6. On February 25, 2016 Plaintiff Lionel Merideth was shopping at Target Stores
3100 Donnell Drive in District Heights Maryland.

7. Plaintiff purchased electronic items, then went to the charging station to charge
up his purchased items. |

8. Upon exiting the store and walking roughly 100 yards in front of the nearby Arbys

Restaurant , Plaintiff was walking and Officer Thompson (John Doe #1), who had been

-2-
Vv}

"6

Tr

"SF
<-

2
m

2?

ase 8:'19-cv-03198-PX Documen } CO OO 2.

posted up in his vehicle in front of the store, aggressively drove his vehicle to block

Plaintiff's path.

9. Officer Thompson then rapidly exited the vehicle and drew and pointed his
weapon on the Plaintiff.

10. Officer Thompson then ordered Plaintiff to lie face down on the grown and
threatened to use the Taser on Plaintiff.

11. Plaintiff lied down on the ground and was then handcuffed by Thompson (John
Doe #1).

12. Plaintiff calmly informed Officer Thomson that he had done nothing wrong and
asked what he was being detained for.

13. Officer John Doe #2 and John Doe #3 then pulled up in their squad car and
assisted in the arrest and continued detention of Plaintiff and would not free Plaintiff nor
allow him to leave.

14, At this point Officer Thompson went back to the Target store, spoke with
someone, and then Thompson returned to where Plaintiff was arrested.

15. Thompson then took the handcuffs off of Plaintiff and freed him, explaining that
“he had the wrong guy.”

16. Atall times relevant Plaintiff never displayed any aggressive or threatening
behavior towards the officers or any member of the public. At no time did Plaintiff give the
Officer any cause vihatsonuer to use force or justification to restrict his liberty in any.

17. Atall times relevant herein, Defendant Prince Georges County maintains a

police department which operates under and administers a set of law enforcement policies,

-3-

 

 
uv)

sr

2

mM

o

' practices and customs involving hiring, training and supervision of its officers. These

© 8-19-cv-03198-PX Document 3 Filed 11/06/19 Page 4a
CO © Nae ;

 

policies, practices and customs include contacts and detainments and arrests for alleged

weapons possessions violations.

18. Previous violations of the citizen's constitutional rights had been occurring in
Prince George's County for some time before Plaintiff's February 25, 2016 adverse
encounter
with Officers Thompson (John Doe #1), John Doe #2 an John Doe #3. Prince George's
County Police routinely use unconstitutional force and unconstitutional seizure as a pattern
and practice.

19. The inadequate training of Prince Georges County of it officers was the
proximate cause of the officers assaulting plaintiff , threatening Plaintiff with a gun, and
arresting Plaintiff without cause rather than properly question Plaintiff about an alleged
crime on the date of February 25, 2016.

20. Prince Georges County, and its supervisory Police command, with actual
notice and deliberate indifference, failed to properly train the defendant officers properly

according to the level of training needed in order to curb or halt these Constitutional

violations.

COUNT!

(False Imprisonment/False Arrest)

21. Plaintiff incorporates by reference paragraphs 1 through 18, as if fully set forth

herein,

 

 

 
 

22. Defendants Officer Thompson (John Doe #1), John Doe #2, John Doe #3 officers

wrongfully arrested and committed false imprisonment upon the plaintiff without any
justifiable cause whatsoever. The officers had no information that any crime had been
committed and no reason to believe Plaintiff had or was intending to commit a crime.
Probable cause for the arrest was lacking,

23. As a direct proximate result of the false arrest / imprisonment of the Plaintiff by
the Defendants, the Plaintiff suffered discomfort, distress and loss of liberty; and has
suffered, and will continue to suffer, mental anguish, humiliation and embarrassment from
the indignity and disgrace of being illegally detained, manhandled and otherwise grossly
mistreated,

24, At the time that the above referenced false imprisonment was committed upon
Plaintiff, the defendant officers were acting within the scope of their employment for and at
the direction of defendant Prince Georges County.

WHEREFORE, the Plaintiff demands judgment against the defendants Officer
Thompson (John Doe #1) and Officers John Doe #2 and John Doe #3 in the full and just
amount of Five Hundred Thousand ($500,000.00), in compensatory and punitive damages

plus interest and costs.

COUNT II
(Deprivation of Civil Rights, 42 U.S.C. § 1983)
25. Plaintiffs incorporate paragraphs 1-23 as if fully set forth herein.

26. ‘Plaintiff further alleges that the defendant officers, with deliberate
5
 

indifference to and in reckless disregard for the safety and well-being of the Plaintiff and in

violation of the 4th Amendment to the Constitution, did on February 25, 2016 commit acts
which deprived Plaintiff of his Constitutional right to be free from an unreasonable seizure
and excessive force,

27. Plaintiff alleges Defendant Officer Thompson (John Doe #1) and Officers John
Doe #2 and John doe #3 wrongfully seized and arrested Plaintiff when clearly no seizure nor
any force was warranted against his person under the circumstances.

28. Asa direct and proximate result of the actions of the Defendant officers,
Plaintiff was deprived of his liberty and injured by the Defendant police officers, acting

outside the parameters of law and decency.

WHEREFORE, Plaintiff demands judgment against Defendants, in the full and fair
amount of Five Hundred Thousand ($500,000.00), in compensatory damages and punitive

damages plus interest and costs.

COUNT II!

(42 U.S.C. § 1983 Failure To Train Supervise And Discipline
against Defendant Prince Georges County)

29. Plaintiffs incorporate, by reference, paragraphs 1 through 27 as is fully set forth
herein.
30. Prince Georges County acted negligently, carelessly, recklessly and with

deliberate indifference to the Safety of the Plaintiff, and the citizens of Prince

6.
VI
mo
Te
a
=
m1

om

Georges County by failing to properly train, supervise, control, direct, monitor and

discipline its officers in their duties and responsibilities.

31. Citizen complaints, lawsuits and public records verify that Price Georges County
is specifically aware that its officers have committed, and are likely to commit

constitutional violations of the type that Plaintiff suffered here.

32. As a direct and proximate result of the acts and omissions and deliberate
indifference of defendant Prince Georges County, Plaintiff Lione! Merideth. was
wrongfully and unlawfully arrested and imprisoned. Defendant Prince Georges County,
had actual knowledge that its officer employees were arresting persons without probable

cause, seizing citizens without justification and imprisoning persons without just cause.

Wherefore, the Plaintiff demands judgment against the Defendant in the full and
just amount of Three Million Dollars ($500,000.00) in compensatory damages, plus interest
and costs.

Wherefore, the Plaintiff demands judgment against the Defendant in the full and just
amount of Three Million Dollars ($500,000.00) in compensatory damages, plus interest and
costs.

JURY DEMAND

The Plaintiff demands a trial by jury on all issues so triable.

Respe

 

ad
Case 8:19-cv-03198-PX Document 3 Filed 11/06/19 Page 8 of 8

  

° ® e

Malik Z. Shabazz, Esq.
. 6305 Ivy Lane
Suite #608
Greenbelt, MD 20770
Attorney.shabazz@yahoo.com
